Case 2:20-cv-10074-GCS-DRG ECF No. 11 filed 04/21/20    PageID.80   Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


NIKKI FENGER,

                  Plaintiff,
                                           Case No. 20-10074
vs.                                        HON. GEORGE CARAM STEEH

JEFFREY’S AUTO RESALE, INC.,

              Defendant.
____________________________/

      ORDER DENYING DEFENDANT’S MOTION TO DISMISS [DOC. 6]

       This case arises from a consumer credit transaction in which plaintiff

Nikki Fenger alleges that defendant Jeffrey Auto Resale, Inc. failed to

accurately disclose the cash price and amount financed regarding a used

vehicle she purchased. Plaintiff alleges defendant violated the Truth in

Lending Act, as well as various state statutes. Plaintiff and defendant

entered into a Retail Installment Agreement which included an Arbitration

Clause, providing for binding mandatory arbitration. Defendant filed this

motion to dismiss, seeking an order dismissing plaintiff’s complaint

because the disputes alleged by plaintiff are subject to the parties’

arbitration agreement.




                                     -1-
Case 2:20-cv-10074-GCS-DRG ECF No. 11 filed 04/21/20      PageID.81    Page 2 of 3




      Plaintiff opposes defendant’s motion to dismiss on the basis that she

exercised her right to reject the arbitration clause. The question of whether

the parties agreed to arbitrate is to be decided by the courts. AT&T Techs.,

Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986). The

arbitration provision in the Retail Installment Contract provides that the

buyer may reject arbitration for a 30-day period following the sale:

      Your Right to Reject: If You don't want this Arbitration Clause to
      apply, You may reject it by mailing Us at P.O. Box 5070,
      Southfield, Michigan 48086-5070 a written rejection notice that
      describes the Contract and tells Us that You are rejecting this
      Arbitration Clause. A rejection notice is only effective if it is
      signed by all buyers, co-buyers and cosigners and the envelope
      that the rejection notice is sent in has a post mark of 30 days or
      less after the date of this Contract. If You reject this Arbitration
      Clause, that will not affect any other provision of this Contract
      or the status of Your Contract. If You don't reject this Arbitration
      Clause, it will be effective as of the date of this Contract.

The terms required plaintiff to send this agreement to Credit Acceptance

Corporation (CAC) at the address specified.

      The sale occurred on June 6, 2019. On June 27, 2019, plaintiff sent

a letter rejecting arbitration to CAC, in addition to sending a rejection to

defendant as an added precaution. Both letters were sent within the time

allowed by certified and regular mail. Plaintiff has attached the letters as

well as the post office tracking information certifying the delivery of said

letters on July 3, 2019.


                                      -2-
Case 2:20-cv-10074-GCS-DRG ECF No. 11 filed 04/21/20                PageID.82   Page 3 of 3




     The evidence supports a finding that plaintiff properly rejected the

arbitration clause pursuant to the terms of the parties’ agreement. As such,

defendant’s motion to dismiss is DENIED. Defendant is ordered to answer

the complaint and the court will set a scheduling conference. In the

meantime, discovery should commence, including discovery into the issue

whether defendant and CAC received plaintiff’s rejection of arbitration.

Dated: April 21, 2020
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                      April 21, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -3-
